DETAILED ACTION
This is in response to application filed on April 28th, 2021 in which claims 1-9 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Fig. 3--camera without operating unit) in the reply filed on 11/10/22 is acknowledged.  The traversal is on the ground(s) that Claims 1-9 are generic and therefore present no search burden.  After further consideration and upon search of the invention, the requirement for restriction on 9/21/22 is rescinded.  Claims 1-9 and both embodiments of Figs. 3 and 4 will be examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Drawings do not support Claim 1’s disclosure of a circular knitting machine comprising a camera module (24) in conjunction with an encoder outputting the plurality of pulse signals to the information processing unit (Claim 1 Lines 7-8, 18-21); more specifically:
Fig. 3 embodiment (first embodiment) discloses an encoder outputting the plurality of pulse signals to the information processing unit but does not disclose a camera module 24
Fig. 4 embodiment (second embodiment) discloses a camera module 24, but discloses the encoder outputting the plurality of pulse signals to the camera module and does not disclose outputting the plurality of pulse signals to the information processing unit
Relatedly, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not mentioned in the description:
Fig. 3 shows 241 emitting from 242; however, nowhere in the disclosure is 241 disclosed as emitting from 242 for the elected embodiment; disclosure only ever indicates 241 emitting from camera module 24 (page 11)
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
Line 9 after “images” delete “,” and substitute --;--
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Beginning Page 1 Line 16 “lower edge of the stitch” needs review whether the term “stitch” is referring to a shank
Page 1 Line 19 “tongue” needs review whether the term” tongue” is referring to a latch
Beginning Page 1 Line 19 “old yarn ring” needs review whether the term “ring” is referring to a “loop”
Page 1 Line 24 “can not” should read “cannot”
Page 2 Line 11 “knitting, even” needs review to read “knitting; even”
Page 2 Line 16 “defective, since” needs review to read “defective.  Since”
Page 3 Line 9 “only, if” needs review to read “only; if”
Page 4 Line 13 “defecting” should read “detecting”
Page 4 Line 14 to page 5 Line 15 of the summary of the invention need review as the lines are related to Claim 1; inasmuch as Claim 1 has drawing objections and 35 U.S.C. 112(a) written description issues, these lines in the specification may also need review
Page 8 Line 15 “20which” should read “20 which”
Clarification is requested of pages 13 and 14 whether: First Option-- processing unit 25 is comparing two images of same vertical line but different locations on the fabric;  Second Option--the unit 25 is comparing two images of the same location, or Third Option--both First and Second Options.  Regarding the First Option, page 13 Lines 1-15 seem to indicate that the image data are of different areas of the fabric albeit on the same vertical line, especially with page 13 Lines 4-7 “compares each of the plurality of image data 241 (marked as A in Fig. 5) with the other one of the plurality of image data 241 (marked as B in Fig. 5) that is located on a same vertical line 50” and Fig. 5; however, regarding the Second Option, page 14 Lines 5-9, especially with the term “same part”, seems to indicate two images of the exact same location; however, with page 13 Line 18 indicating “Specifically” pertaining to the second option, and then page 14 Lines 18-20 reiterating the first option with the term “furthermore”, it seems that the specification is disclosing both functionalities, as in the Third Option;
Overall, examiner notes that the specification seems to heavily support Fig. 4 but not Fig. 3 embodiments; though Fig. 3 shows unit 25 processing signals 241, inasmuch as Fig. 3 was never disclosed in the specification as having processing signals 241 emitting from camera lens 242, all recitations seem directed to Fig. 4, wherein unit 25 processes signals 241 emitted by camera module 24; almost all recitations seem directed to camera module 24
Appropriate correction is required.
Claim Objections
Claim(s) 1-9 is/are objected to because of the following informalities: 
Claim 1 Line 19 before “rotating” add --is--
Claim 2 Line 1 before “knitting machine” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Lines 1-2
Claim 2 Line 2 before “cloth surface status” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Line 2 
Claim 3 Line 1 before “knitting machine” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Lines 1-2
Claim 3 Line 2 before “cloth surface status” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Line 2 
Claim 3 Line 4 before “image data” add --plurality of-- for proper antecedent basis with Claim 1 Line 9
Claim 3 Line 4 before “horizontal” add --of the--
Claim 4 Line 1 before “knitting machine” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Lines 1-2
Claim 4 Line 2 before “cloth surface status” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Line 2 
Claim 4 Line 4 before “image data” add --plurality of-- for proper antecedent basis with Claim 1 Line 9
Claim 5 Line 1 before “knitting machine” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Lines 1-2
Claim 5 Line 2 before “cloth surface status” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Line 2 
Claim 6 Line 1 before “knitting machine” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Lines 1-2
Claim 6 Line 2 before “cloth surface status” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Line 2 
Claim 7 Line 1 before “knitting machine” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Lines 1-2
Claim 7 Line 2 before “cloth surface status” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Line 2 
Claim 8 Line 1 before “knitting machine” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Lines 1-2
Claim 8 Line 2 before “cloth surface status” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Line 2 
Claim 9 Line 1 before “knitting machine” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Lines 1-2
Claim 9 Line 2 before “cloth surface status” delete “a” and substitute --the-- for proper antecedent basis with Claim 1 Line 2 
Claim 9 Line 4 before “image data” add --of the--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
Written description has been found lacking for Claim 1 in the specification for a circular knitting machine that includes both a camera module (Claim 1 Line 8) and an encoder that outputs the plurality of pulse signals to the information processing unit (Claim 1 Lines 18-21).   Although there is specification antecedent basis for these limitations in the summary of the invention (page 4 Line 14-page 5 Line 15), the summary alone is not considered written description.   Although Fig. 3 embodiment indicates a circular knitting machine with a camera lens 242 and a encoder outputting the plurality of pulse signals to the information processing unit, a camera lens 242 is not the same thing as a camera module 24.  Although page 9 Line 18 does indeed recite “camera lens 242 of the camera module 24”, this recitation is in a generic context of Figs. 1-4 (page 8 Line 14), and is not specifically directed to Fig. 3.  Since Fig. 4 specifically supports page 9 Line 18, it is understood that the recitation is for Fig. 4 and not for Fig. 3.  As such, nowhere in the specification is written description found for a circular knitting machine having a camera module 24 while also having an encoder sending pulse signals to the information processing unit. For further clarification, there only seems to be support for Fig. 4 embodiment in Claim 1 (camera module 24 and an encoder outputting the plurality of pulse signals to the camera module 24), but not for Fig. 3 or otherwise for a circular knitting machine with a camera module and also an encoder outputting pulse signals to the information processing unit.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-9 is/are rejected under U.S.C. 112(b).
The term “camera module” in Claim 1 Line 8 is unclear and therefore renders the claim indefinite.  Especially in light of the U.S.C. 35 112(a) written description rejection, it is unclear how the term should be interpreted when in the context of when the encoder is outputting pulse signals to the information processing unit (Claim 1 Lines 18-21), such as potentially related to Fig. 3 embodiment.  For the purposes of applying art and providing rejections, Claim 1 “camera module” will be interpreted as “camera module 24” when interpreting the Claim for Fig. 4 embodiment such that the encoder is sending pulse signals to the camera module, and Claim 1 “camera module” will be interpreted as “camera lens 242” when interpreting the Claim for Fig. 3 embodiment such that the encoder is sending pulse signals to the information processing unit.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information processing unit” beginning in claim 1 Line 13.  The generic placeholder is “unit”, wherein the function is for “information processing.” Although the specification does not indicate specific structure for the unit, one of ordinary skill in the art would understand that the unit would be a processor or computer programmable to perform the functions recited, such as information processing, receiving image data, comparing each image data with another image data, prompting a knitting machine status, counting the plurality of pulse signals, and generating a plurality of photographing signals (Claim 1 Lines 13-17, 21-22).  Such functions are sufficiently described in the specification to allow one of ordinary skill in the art to make and use the invention and therefore, though the limitation invokes 112(f), the limitation does not merit U.S.C. 112(b) or U.S.C. 112(a) rejections.  The recitation will be considered met inasmuch as there is a processor or computer-related unit programmed to perform the functions recited.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Based on the current interpretations, Claim(s) 1-9, as best understood from the disclosure, is/are free from 35 U.S.C. 102 and 35 U.S.C. 103 rejections, but is/are currently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and/or is/are currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
Regarding Claim 1 interpreted as if directed to Fig. 3 embodiment (camera module is camera lens 242, wherein encoder outputs pulse signals to the information processing unit), none of the prior art of record discloses wherein the information processing unit counts the plurality of pulse signals output to it by an encoder when the needle cylinder is rotating, in conjunction with the rest of the structural limitations, as set forth in the claim.  The use of an encoder outputting a plurality of pulse signals to an information processing unit is known in the art of circular knitting machines, but the specific result of the information processing unit to count the plurality of pulse signals based on the encoder outputting the pulse signals to the information processing unit, in conjunction with the other structural limitations, as claimed by the applicant is novel.  Specifically, prior art Martins Loureiro et al (US Publication 2022/0005182), herein Martins, discloses an information processing unit receiving plurality of image data from a camera ([0048], [0059], wherein the data processor is the information processing unit) as recited in the application, wherein the camera takes pictures in sync with machine movement ([0108]) as recited in the application.  Prior art Celik and Oztas (WO 2022/060340), herein Celik, also discloses an encoder generating a plurality of pulse signals when the needle cylinder is rotating (page 8 Lines 6-9; page 10 Line 35-page 11 Line 2), such that a camera takes pictures relative to the speed of the circular knitting machine.  Prior art Kobayashi (EP 3926084) also discloses an encoder outputting the plurality of pulse signals to the information processing unit ([0033], [0076], wherein the controller 60 is the information processing unit) in order to take pictures. However, none of the prior art discloses, teaches, or suggests that, as a result of receiving pulse signals from the encoder, the information processing unit would then count the plurality of pulse signals received when the needle cylinder is rotating.  Although Delair et al (USPN 3690123), herein Delair, teaches counting pulse signals (abstract), it is only counting based on the length of yarn passed to the machine (Col. 1 Lines 33-37), and not in the context of Martins, Celik, and Kobayashi, such that counting is in the context of a circular knitting machine encoder sending pulse signals based on machine speed/movement, to be counted by an information processing unit to generate photographing signals.  To modify the prior art to count based on machine speed/movement in order to take the pictures from the photographing signals as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 1 interpreted as if directed to Fig. 4 embodiment (camera module is camera module 24, wherein encoder outputs pulse signals to the camera module), none of the prior art of record discloses wherein the camera module counts the plurality of pulse signals output to it by an encoder when the needle cylinder is rotating, in conjunction with the rest of the structural limitations, as set forth in the claim.  The use of an encoder outputting a plurality of pulse signals to a camera module is known in the art of circular knitting machines, but the specific result of the camera module to count the plurality of pulse signals based on the encoder outputting the pulse signals to the camera module, in conjunction with the other structural limitations, claimed by the applicant is novel.  Specifically, prior art Celik and Oztas (WO 2022/060340), herein Celik, discloses an encoder outputting plurality of pulse signals to the camera module based on machine movement (page 8 Lines 6-10, 22-23), as recited in the application.  Prior art Delair et al (USPN 3690123), herein Delair, also teaches counting pulse signals (abstract) with a counter (Col. 1 Lines 33-37).   However, none of the prior art discloses, teaches, or suggests that the camera module counts the plurality of pulse signals received when the needle cylinder is rotating.  To modify Delair such that it is not only counting based on machine movement instead of length of yarn (Col. 1 Lines 33-37) but also such that it is Celik’s camera module doing the counting instead of a mere counter as taught by Delair as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Claims 2-9 are indicated with allowable subject matter at least for their dependency on Claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Examiner Notes
	As currently understood, the 35 U.S.C. 112(a) written description issue cannot be overcome by drawing a box around the camera lens 242 in Fig. 3 and indicating said box as camera module 24.  Because the original disclosure was not explicitly clear whether page 9 Line 18 “camera lens 242 of the camera module 24” was directed to Fig. 3 or Fig. 4 but is merely in the generic context of Figs. 1-4 (page 8 Lines 14 “please refer to Fig. 1, Fig. 2, Fig. 3, and Fig. 4”), such an amendment would bring in new matter.  Because page 9 Line 18 is in such a generic context but is clearly supported by Fig. 4, the original disclosure indicates that the recitation is only directed to Fig. 4, and not to Fig. 3.
	Examiner notes that a courtesy call was made to attorney Joe Muncy on 11/29/22 but did not result in a resolution of outstanding matters as the examiner was unable to reach the attorney.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Gutschmit et al (USPN 6318132) directed to a needle cylinder driven to relate relative to the cam supporting base; Jin and Zhong (CN 106637655) at least directed to comparing each image data with another image data of a previous revolution; Massen (USPN 5333208) directed to amount of longitudinal loops in each image data is the same; McAdoo et al (USPN 6263773) directed to counting based off encoder signal to computer but in the context of wood cutting; Billi (USPN 3945224) directed to circular knitting machine rotations counted and encoded but in order to shift cam drum to position; Swallow et al (USPN 4527402) directed to counting revolutions and producing a pulse signal for each revolution but to develop processible signals; Crabtree (USPN 3790761) directed to pulse signals on knitting machine; Hamma (USPN 6124803) directed to counting revolutions; Hudson et al (USPN 5125034) directed to comparing pixels in images but comparing with predetermined values; Andrews et al (USPN 7154530) directed to encoder generating pulses per inch but to detect coordinates of material; Floeder et al (USPN 11327454) directed to taking pictures but before encoder pulses; Christiansen (USPN 3940951) directed to an encoder counting revolutions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732